Citation Nr: 1107456	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for gout.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from October 1986 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
gout.  Service treatment records show that the Veteran was 
treated on several occasions for gout during his period of active 
service.  A VA examination report dated in November 2008 shows 
that the examiner concluded that there were no objective findings 
to support a diagnosis of gout.  However, it was also noted that 
a uric acid test was requested but not completed.  As it appears 
that this diagnostic testing is relevant to a determination of 
whether the Veteran has gout, further evaluation is needed.  When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Furthermore, in providing this conclusion, the examiner failed to 
comment on the Veteran's medical history, specifically, the 
numerous incidents of treatment for gout noted in the service 
treatment records.  It is not clear if the incidents of treatment 
of gout are considered acute or chronic in nature.  The Board 
finds this discrepancy, in which the examiner did not take the 
Veteran's complete medical history into consideration, diminishes 
the probative value of this opinion.  An adequate medical 
examination is based upon consideration of the prior medical 
history and describes the disability in sufficient detail so the 
Board evaluation will be fully informed.  An examination must 
also fully address all aspects of a Board's request for an 
opinion and must support its conclusions with an analysis which 
can be considered and weighed against contrary opinions.  Stefl 
v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Board recognizes that where the claimed disorder, such as the 
Veteran's gout, is cyclical or fluctuating in severity, VA must 
offer an examination during an active stage of the disease.  
Ardison v. Brown, 6 Vet. App. 405, 408 (1994); Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) (holding that 'it is the 
frequency and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be addressed.").  
In this case it is not clear if such an examination can be 
conducted in such a short period of time.  As such, the Veteran 
should submit any clinical records which evidence an active 
episode of gout that has occurred since his discharge from 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his gout and 
to provide any releases necessary for the VA 
to secure private medical records.  The 
RO/AMC should then obtain and associate with 
the claims file any treatment records 
identified by the Veteran, to include all VA 
treatment records.  

2.  The RO/AMC shall afford the Veteran an 
appropriate VA examination to ascertain the 
nature and etiology of any gout that may be 
present.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all pertinent 
records associated with the claims file, 
particularly service treatment records, and 
offer comments and an opinion, as to whether 
it is at least as likely as not (50 percent 
probability or greater) that any currently 
diagnosed arthritic disorder is related to 
service and whether the inservice 
manifestation of gout can be considered 
chronic in nature.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


